                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE


  UNITED STATES OF AMERICA,                       )
                                                  )
                        Plaintiff,                )
                                                  )
  v.                                              )                   No. 3:19-CR-75-TLP-DCP
                                                  )
  SHAWN BARAHAN FITTS, and                        )
  BRANDON CLARON THOMAS,                          )
                                                  )
                        Defendants.               )



                                            ORDER

                This case is before the Court on the Emergency Joint Motion for Unescorted

  Funeral Furlough [Doc. 372], filed by Defendants Shawn Fitts and Brandon Thomas on October

  23, 2020. See 28 U.S.C. § 636(b). The Defendants, who are detained pretrial, ask for two

  unescorted furloughs to attend the funeral and burial services for their mother. They state that

  the funeral will be on October 28, 2020, at 12:00 p.m., in Douglasville, Georgia. They ask to be

  released from the Laurel County Detention Center from 2:00 p.m., on October 27, 2020, to return

  by 9:00 a.m., on October 29, 2020, to attend the funeral. The burial service will take place on

  November 7, 2020, in Warrenton, North Carolina. The Defendants ask to be released at 2:00

  p.m., on November 6, 2020, and to return to custody by 9:00 a.m., on November 8, 2020,

  following the burial. They state that family members will pick them up and return them to the

  detention center. Alternatively, the Defendants state their family will reimburse the United

  States Marshals Service for transporting them to and from the funeral on October 28, 2020.




Case 3:19-cr-00075-TLP-DCP Document 377 Filed 10/27/20 Page 1 of 3 PageID #: 2096
                Unfortunately, the undersigned finds that the requested release, either unescorted

  or in the custody of the United States Marshals Service, must be denied. The Defendants are

  charged [Doc. 95], along with thirteen named codefendants and unnamed “others,” with

  conspiring to distribute and possess with intent to distribute cocaine (Count One) and conspiring

  to commit money laundering (Count Three) from July 2018 to May 1, 2019. Defendant Fitts is

  also charged with possession of a firearm in furtherance of drug trafficking (Count Two).

  Following a detention hearing on July 22, 2019, the undersigned found Defendant Fitts to be a

  danger to the community and a flight risk [Doc. 84]. Knoxville Police Department Task Force

  Officer Bruck Conkey testified at the detention hearing that intercepted telephone conversations

  revealed that Defendant Fitts advised Defendant Thomas with regard to financing and selling

  large quantities of cocaine.   The drugs were transported to Knoxville from Douglasville,

  Georgia, which is the location of the Defendants’ mother’s funeral. A kilogram of cocaine, over

  $437,000, money-counters, thirty-seven cellular telephones, and a firearm were found in a search

  of Defendant Fitts’s residence. Defendant Fitts’s extensive criminal history includes crimes of

  violence. For these reasons, the temporary release of Defendants Fitts and Thomas raises serious

  concerns for the Court with regard to the safety of the community.

                Additionally, the Court has consulted with the United States Marshals Service and

  has been informed that, the transport and securing of the Defendants from Kentucky to Georgia

  and back cannot be accommodated due to the strain on manpower for the Marshals. Thus, the

  Emergency Joint Motion for Unescorted Funeral Furlough [Doc. 372] is DENIED.                 The

  Marshals Service has informed the undersigned that the Laurel County Detention Center is

  willing to accommodate the Defendants’ viewing of the funeral electronically. If the funeral will

  be live streamed, the Defendants’ family must contact the Detention Center in advance to



                                                 2

Case 3:19-cr-00075-TLP-DCP Document 377 Filed 10/27/20 Page 2 of 3 PageID #: 2097
  confirm that the technology is compatible with the facility’s equipment and to provide the

  necessary information. Defense counsel are DIRECTED to inform the Defendants and their

  family members of the Court’s ruling as soon as possible.

                IT IS SO ORDERED.


                                                      ENTER:


                                                     ______________________________
                                                     Debra C. Poplin
                                                     United States Magistrate Judge




                                                 3

Case 3:19-cr-00075-TLP-DCP Document 377 Filed 10/27/20 Page 3 of 3 PageID #: 2098
